Citation Nr: 1046142	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from 
November 23, 1998 to April 15, 2004 for dysthymia.

2.  Entitlement to an initial rating in excess of 30 percent from 
April 16, 2004 to the present for dysthymia.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to October 
1971.  The Veteran also had an earlier period of Active Duty for 
Training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board videoconference hearing in August 2008.  

The issue on appeal was last before the Board in February 2009 
when it was remanded for additional evidentiary development.  

The issues of entitlement to an initial rating in excess of 30 
percent from April 16, 2004 to the present for dysthymia and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform the 
Veteran if any further action is required on his part.  


FINDING OF FACT

From November 23, 1998 to April 15, 2004, the service-connected 
dysthymia was productive of, at most, occupational and social 
impairment with reduced reliability and productivity.  




CONCLUSION OF LAW

The criteria for assignment of an initial rating in excess of 50 
percent from November 23, 1998 to April 15, 2004 for dysthymia, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9433 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for the service-connected 
dysthymia via a January 2008 VCAA letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran's representative 
demonstrated actual knowledge of the requirements to establish an 
increased rating for the service-connected dysthymia in a April 
2010 Appellant's Brief.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran has 
had the chance to submit evidence in response to the VCAA letter.  
Under these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on the 
claim decided herein has been accomplished and that adjudication 
of the claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate her claim in the VCAA letter and he was provided 
with notice of the types of evidence necessary to establish a 
disability rating or an effective date for the disabilities on 
appeal in a July 2006 letter.  

Additionally, the Board notes that this appeal arises from the 
grant of service connection for dysthymia where the Veteran has 
disagreed with the initial disability evaluations assigned.  As a 
result of the grant of service connection and the assignment of a 
specific disability rating and effective date for the dysthymia, 
section 5103(a) notice was no longer required.  See Dingess at 
490 (2006).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

VA examinations with respect to the issue adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.  The examiners interviewed the Veteran and 
reviewed the medical records.  The examiners provided the results 
of mental status examinations and provided rationales to support 
the opinions advanced.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining VA examinations or 
opinions concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to the 
issue on appeal which is adjudicated by this decision.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.  

Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to his through her senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  Such 
symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, the 
presence of varicose veins was not a determination 'medical in 
nature' and was capable of lay observation."  Therefore, the 
veteran's lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

In this case, the Veteran is competent to report on the mental 
health symptomatology he experiences.  However, there is a 
difference between competency and credibility.  The Veteran is 
not competent to relate his symptomatology to a specific cause as 
such assessments are not simple in nature.  See Jandreau; see 
also Woehlaert.

Entitlement to an initial rating in excess of 50 percent from 
November 23, 1998 to April 15, 2004 for dysthymia

Criteria

In November 1998, the Veteran submitted a claim, in pertinent 
part, for service connection for anxiety disorder.  In March 
2006, the RO granted service connection for dysthymia and 
assigned a 50 percent evaluation effective from November 23, 1998 
to April 15, 2004.  The Veteran has disagreed with the initial 
disability evaluation assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  Fenderson 
v. West, 12 Vet. App. 119 (1999) (as it applies to initial 
ratings).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's dysthymia has been rated as 50 percent disabling 
from November 23, 1998 to April 15, 2004 under the general rating 
formula for mental disorders.  Under these criteria, a 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9433.

The next higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and an inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  Id.

Factual background

In November 1998, the Veteran complained of insomnia and anxiety.  
He lived at home with his mother.  He had a reasonable social 
life.  The assessment was anxiety disorder not otherwise 
specified.  Another record dated the same month reveals the 
Veteran reported he was anxious, irritable and worrying.  He 
denied depressed mood, and suicidal and homicidal ideation.  He 
was slightly disheveled in appearance.  Thoughts were intact and 
there was no acute psychosis noted.  

In March 1999, the Veteran reported he had always lived with his 
mother except when he was in the military.  He was alert, 
oriented, neatly dressed and groomed.  His thoughts were intact 
and no psychosis was noted.  Affect was flattened.  There was no 
objective evidence of anxiety or depression.  The assessment was 
anxiety not otherwise specified.  

In April 1999, the Veteran informed a clinician that he continued 
to experience anxiety.  It was determined that the Veteran was 
alert and oriented.  He had a constrictive affect which was more 
expressive than in the past.  Thoughts were intact.  There was no 
suicidal or homicidal ideation.  There was no objective evidence 
of anxiety or depression.  The assessment was anxiety disorder 
not otherwise specified.  

In July 1999, the Veteran testified at a local RO hearing.  He 
reported he was receiving mental health treatment approximately 
every three months.  

A June 2000 clinical record reveals the Veteran was married and 
attending a church with his spouse.  His main complaint was an 
inability to have an erection.  He denied feeling suicidal.  
There were no pending legal charges and but he had multiple 
alcohol arrests in the past.  Mental status examination revealed 
that the Veteran's speech was clear with a normal tone and 
volume.  Content was appropriate.  The Veteran reported a history 
of mood swings but had been able to manage his temper better for 
the past ten years.  There was no history of injuries to others.  
The Veteran was oriented in all spheres.  He would get confused 
and frustrated at times but there was no evidence of paranoia.  
He denied audio and visual hallucinations.  Long term memory 
seemed to be intact.  Short term memory seemed to be okay but the 
Veteran reported problems from time to time remembering things.  
He enjoyed visiting his family with his wife.  The Axis I 
diagnosis was depressive disorder not otherwise specified.  A GAF 
of 60 was assigned for the time of the examination and for the 
preceding year.  

In June 2001, the Veteran reported he had a depressed mood but 
denied suicidal ideation.  Mental status examination revealed he 
was oriented and alert.  Dress was neat and casual.  Thoughts 
were intact and no psychosis was noted.  There was no suicidal or 
homicidal ideation.  Affect was flat.  The Axis I diagnoses were 
depressive disorder not otherwise specified, anxiety disorder not 
otherwise specified and continuous alcohol use.  A GAF of 60 was 
assigned for the time of the examination and for the preceding 
year.  

On VA examination in January 2003, it was noted that the Veteran 
was married but currently separated from his spouse for the last 
two to three years.  He did not plan on getting a divorce.  He 
lived with his mother.  He had been unemployed since 1990.  He 
last worked as a security guard and a trucker.  He did not have 
any legal problems at the time of the examination.  He reported 
problems with anxiety and depression.  He reported he slept okay 
but had regular nightmares.  The Veteran reported that he used to 
hear voices but no longer heard them.  He reported he had had 
suicidal ideation in 1985.  Mental status examination revealed 
that the Veteran was oriented times four.  There was no evidence 
of a thought disorder or psychosis noted during the interview.  
Speech was goal directed and reality testing appeared average.  
Insight, judgment and reasoning appeared to be fair.  There was 
no evidence of objective anxiety observed during the interview.  
Affect, for the most part, was rather flat but appropriate.  
Hygiene was appropriate.  Psychological testing was referenced as 
supporting a DSM-IV diagnosis of chronic alcohol dependence.  An 
Axis II diagnosis of avoidant personality disorder with passive 
aggressive features was also indicated.  The examiner noted that, 
while there was evidence of both depression and anxiety in the 
Veteran's testing, it was the assessment of the examiner that 
these symptoms are secondary to his long history of chronic 
alcohol abuse and are also related to the Veteran's passive-
aggressive and avoidant personality traits.  It did not appear to 
the examiner that the Veteran's anxiety and depression were 
related to the Veteran's military service.  

The Veteran testified before a Veteran's Law Judge in June 2003 
that, at times, he felt like killing himself and at other times, 
he felt pretty good.  The Veteran denied that his anxiety was due 
to his alcohol dependence.  He testified he was hospitalized for 
mental problems at a VA facility in 1987.  He testified he was 
hospitalized in the Spring of 2001 for heart problems.  He 
described his symptoms as an inability to sleep without taking 
medication.  He reported he continually shook all the time if he 
did not take his medication.  

At the time of an April 2004 VA examination, the Veteran 
complained of anxiety and depression.  The Veteran retired from 
the oil fields in 1991 due to bad road rage.  He drove a truck.  
He was married one time and the marriage lasted about six months.  
He has no children.  He was close to his eight brothers and 
sisters, with whom he spent time.  He also had a couple of other 
friends.  He attempted suicide on one occasion in 1988.  He 
denied suicidal and homicidal ideation at the time of the 
examination.  He denied hallucinations.  He lived with his mother 
and did not have any problems maintaining personal hygiene.  He 
was appropriately dressed and groomed.  He was oriented to 
person, place and time.  He reported problems with short term 
memory for the last four or five years.  He denied obsessive 
compulsive behavior.  The Veteran reported he had had panic 
attacks approximately once every two or three months.  He felt 
depressed all the time.  He had nightmares.  The Axis I diagnosis 
was dysthymia.  A GAF of 60 for the time of the examination and 
for the preceding year was assigned.  

Analysis

The Board finds that a rating in excess of 50 percent from 
November 23, 1998 to April 15, 2004 for dysthymia is not 
warranted at any time.  

The evidence of record dated during the pertinent time period 
demonstrates that the Veteran was not employed.  He had not been 
employed since sometime in the early 1990's.  He has provided 
different answers as to when he last worked.  Significantly, 
there is no competent evidence of record which indicates that the 
Veteran experiences any industrial incapacity as a result of his 
service-connected mental disorder.  No health care provider has 
indicated that the service-connected dysthymia impairs the 
Veteran's employability.  

The evidence of record dated during the appeal period also 
demonstrates that the Veteran was able to maintain relationships 
with his family including his mother and eight brothers and 
sisters and a few friends.  He was able to be out and about in 
public and was able to attend church.  He was also able to 
apparently date and get married during the appeal period although 
this marriage was short lived.  

With regard to specific criteria enumerated in the Diagnostic 
Code, the Board finds that the Veteran did not exhibit any of the 
symptomatology listed for a 100 percent evaluation.  There is no 
evidence of gross impairment in thought processes or 
communication.  There is no evidence of the presence of delusions 
or hallucinations,  There is no finding that the Veteran had 
grossly inappropriate behavior.  The Veteran was not found to be 
in persistent danger of hurting self or others.  He reported 
being suicidal but this was in 1988, well outside the pertinent 
appeal period.  His testimony as to being suicidal at times is 
directly contradicted by his consistent denials of suicidal 
ideation noted in the clinical records.  There is no evidence 
that the Veteran had an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  In November 1998, it was noted that Veteran 
was slightly disheveled.  This single annotation during the 
pertinent time period does not equate to an inability to maintain 
a personal level of hygiene.  The rest of the pertinent evidence 
of record is devoid of any findings of problems with the 
Veteran's hygiene during the pertinent time period.  There is no 
evidence that the Veteran experienced any disorientation to time 
or place or evidence that the Veteran had memory loss for the 
names of close relatives, his own occupation or his own name.  
The Board finds the evidence of record does not come anywhere 
close to approximating a 100 percent evaluation under the General 
Rating Formula for Mental Disorders.  

The Board further finds that the evidence of record does not more 
nearly approximate the rating criteria for assignment of a 70 
percent evaluation under the appropriate Diagnostic Code.  The 
Veteran has consistently denied having suicidal ideation during 
the pertinent time period.  As set out above, he had previously 
attempted suicide but this was in 1998, well outside the 
pertinent time period and his testimony as to being 
intermittently suicidal is directly contradicted by his reports 
to clinicians denying this symptomatology.  There is no evidence 
in the claims file that the Veteran experiences any obsessional 
rituals which interfere with routine activities.  There is no 
evidence of record indicating that the service-connected mental 
disorder was productive of speech that is intermittently 
illogical, obscure, or irrelevant.  While the Veteran has 
reported he had had panic attacks and was depressed, there is no 
evidence of record indicating that the reported panic attacks and 
depression affected the Veteran's ability to function 
independently, appropriately, and effectively over and above that 
contemplated in the 50 percent evaluation.  The Veteran has not 
alleged such symptomatology.  There is no evidence of record 
indicating that the service-connected mental disorder was 
productive of any impaired impulse control (such as unprovoked 
irritability with periods of violence).  The Veteran has not 
reported any problems with irritability associated with periods 
of violence.  He had reported problems with anger in the past, 
but none were reported during the appeal period.  He denied 
injuring anyone in the past.  He denied having any legal problems 
during the appeal period which would also weigh against a finding 
that the Veteran was involved with violence.  No health care 
provider has indicated that the Veteran experiences spatial 
disorientation.  As set out above, there is a single annotation 
in the clinical records during the pertinent time period to the 
Veteran having a disheveled appearance.  The Board finds this 
single notation of symptomatology, alone, is insufficient to 
assign a rating in excess of 50 percent for the service-connected 
mental disorder.  The other clinical records do not reference the 
presence of problems with hygiene.  There is no evidence of 
record indicating that the Veteran had difficulty adapting to 
stressful circumstances.  He was not employed at any time during 
the pertinent time period and there was no reference in the 
claims file to an inability to adapt to stressful circumstances.  
The evidence of record indicates that the Veteran was able to 
establish and maintain some relationships during the pertinent 
time period.  He apparently maintained good relationships with 
his mother, with whom he lived, as well as numerous brothers and 
sisters.  He also reported he had a few friends.  The Board finds 
the evidence of record more nearly approximates, at most, a 50 
percent evaluation under the General Rating Formula for Mental 
Disorders.  

The Board's finding is support by the GAF scores assigned.  The 
Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.), 
p. 32 (DSM-IV)).  A GAF score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates that the 
examinee has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with co-workers).  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  The examiners who have provided 
opinions as to the Veteran's functioning have assigned GAF scores 
of 60 during the pertinent time period.  The GAF score of 60 is 
indicative of moderate industrial and social impairment.  The 
Board finds the health care professionals' opinions regarding the 
Veteran's level of occupational and social impairment 
attributable to the service-connected dysthymia weigh against 
finding that he experiences occupational and social impairment 
with deficiencies in most areas or total occupational and social 
impairment due to the service-connected dysthymia.  

The Board notes that while the GAF score is not the sole basis 
for assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  The GAF scores 
assigned in a case, like an examiner's assessment of the severity 
of a condition, are not dispositive of the evaluation issue, and 
the GAF score must be considered in light of the actual symptoms 
of the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case the 
GAF scores assigned for dysthymia are consistent with the 
Veteran's moderate symptoms as detailed by the various examiners.

The Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating].  However, the Board has not identified 
competent evidence of symptomatology associated with the 
Veteran's service-connected mental disorder which would enable it 
to conclude that the criteria for a higher rating have been 
approximated.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis for 
his service-connected dysthymia.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's dysthymia with the 
established criteria found in the rating schedule shows that the 
rating criteria accurately describe the Veteran's disability 
level and symptomatology (i.e., industrial and social 
impairment).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  The Veteran was not frequently hospitalized during 
the appeal period for mental disorder problems.  While the 
Veteran has alleged occupational impairment, the symptoms he 
reports to be associated with the service-connected dysthymia are 
fully contemplated in the rating criteria used to assign the 50 
evaluation which is currently in effect.  Accordingly, further 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.


ORDER

Entitlement to an initial rating in excess of 50 percent from 
November 23, 1998 to April 15, 2004 for dysthymia is not 
warranted.  The appeal is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
the current case, the Veteran has alleged that he is unemployable 
as a result of his service-connected dysthymia.  The Veteran has 
not been provided with the laws and regulations pertaining to 
total ratings.  He should be provided with this information.  The 
RO has not had a chance to adjudicate the TDIU claim.  It must be 
returned for proper review.  

The Board is unable to currently adjudicate the claim of 
entitlement to an initial rating in excess of 30 percent for 
dysthymia from April 16, 2004 to the present as there is evidence 
of pertinent, outstanding VA medical records.  At the time of the 
October 2009 VA mental disorders examination, the Veteran 
informed the examiner that he had recently been hospitalized at a 
VA facility in August 2009 for treatment of mental health 
problems.  He allegedly had threatened his sister in law, police 
were called and the Veteran was admitted for mental health 
treatment.  A review of the claims file demonstrates that the 
records of this hospitalization have not been associated with the 
claims file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  VA must obtain the records of this 
hospitalization to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for mental disorders.  After securing 
any necessary releases, obtain those records 
which have not already been associated with 
the claims file.  Regardless of the Veteran's 
response, obtain all outstanding VA treatment 
records which have not already been 
associated with the claims file.  The Board 
is particularly interested in obtaining the 
VA hospitalization records for the Veteran 
from August 2009.

2.  Provide the Veteran with proper 
notification of the laws and regulations 
pertaining to TDIU claims.  

3.  After completing any further development 
deemed necessary, readjudicate the claims.  
If such action does not resolve the claims to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the claim should 
be returned to the Board for further 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


